Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “closing latch located on the lid” (claim 40) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Container receiving device in claim 1;
Container removal device in claim 1;
Lid receiving device in claim 1;
Closing device in claim 1;
Transport device in claim 1;
Output device in claim 1.
First and second pusher elements in claim 19;
First and second support elements in claim 20;
First and second singling elements in claim 21; and, 
Lifting element in claim 23.
 (Note that according to MPEP 2181 “the claim limitations use the terms “device” and “elements” as a substitute for ‘"means"’ that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function.” For example under USPTO claiming nomenclature “container receiving device” is equivalent to device or means for receiving a container.) The following is cites structure in the prior art that is either identical to that which 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
MPEP 2173.05(q) states “Use” claims comprise “attempts to claim a process without setting forth any steps involved in the process generally raises an issue of 

    PNG
    media_image1.png
    54
    584
    media_image1.png
    Greyscale

In other words, the claim doesn’t begin a step with “providing” or “using” or some other –ing ending word that provides the active step. (Emphasis added.) Applicant is respectfully reminded that to be entitled to patentable weight in method claims, the structural limitations recited therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. See Ex parte Pfeiffer, 135 USPQ 31 (1961). For purposes of examination the Examiner assumed proper method claiming format as best understood.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 18, 19, 20, 23, 24, 25, 27, 28, 29,  33 & 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkler (US 2,996,859) in view of Yamashita (US 3,895,477), Trejo (US 8,066,469) and Damick (US 7,325,667).
	Winkler discloses-
a lid receiving device 55 (FIG. 4) which is adapted to receive a lid stack which has two or more lids for closing containers;
a closing device 61, 62, 63, 64, 64’, 65, 67, 68 (FIG. 4) for closing a respective container b with a lid d; 
a transport device 39 which is adapted-
to convey a container to a filling station (indicated generally as 13, 15, 16, 45, 49, 50 in FIGS. 1, 5), in which a container can be filled with value documents, and 
to convey a container b filled with value documents to a closing device (FIG. 5) which is adapted to remove a lid from a lid d stack and to close a filled container filled with documents with a lid; and 
an output device 105;
wherein a transport device 39 is configured to convey a container filled with value documents and closed with a respective lid from a closing device to an output device 105.
Winkler teaches that filled, lidded box of value added documents “were stacked or carted away.” (C2/L33). Winkler does not disclose a container receiving device, container removal device, a transport device to convey a container from a container stack to a filling station or wherein an output device is adapted to output a container filled with value documents and closed with a respective lid in a container output stack, wherein each container output to a container output stack are output in a common orientation, and a container transport carriage.
In addition to a transport device that transports a container 1 to a filling station 2c (FIG. 1) Yamashita discloses-
a container receiving device 2, 2 which is adapted to receive a container stack 4, 4, 4 (FIG. 1) which has two or more containers for receiving value documents; 
a container removal device A (5, 5a, 6, 6a, 3, 3, 7, 7a, 9 FIGS. 3, 4A-C, 5) which is adapted to remove a lowermost container 1 from a container stack received by a container receiving device; and
detent elements 3a (or 3b; FIGS. 4A-C).

Trejo discloses an apparatus for stacking filled trays, e.g. containers, and includes-
an output device 2 (FIG. 3);
wherein a transport device is configured to convey a container filled with goods to an output device;
wherein an output device 2 is adapted to output a container in a container output stack (FIGS. 4, 5, 6), wherein each container output to a container output stack are output in a common orientation, e.g. horizontal; and
a container transport device 41, 41 which includes a track 41, 41 for guiding the cart 4, e.g. carriage, which transports away a stack of filled containers.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Winkler’s containerization and lidding of value-added documents which are manually stacked from the ground up to include Trejo’s output device adapted to output a container filled with value documents and closed with a respective lid in a container output stack, wherein each container output to a container output stack are output in a common orientation without the need for elevated assemblies that often make monitoring and maintenance of stacking machinery difficult and expensive.
	And, Damick discloses- 
a container transport carriage 206 (FIGS. 9-11), that is approached to an apparatus and that is adapted to receive two container output stacks next to each other;
an output device 207 is configured to output a container to a container transport carriage.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Winkler to include a container transport carriage, that is approached to an apparatus and that is adapted to receive two container output stacks next to each other, and an output device configured to output a container to a container transport carriage, as taught by Damick, thereby improving on the overall capacity of an apparatus designed for unstacking, processing and restacking containers through improving the capacity of the weight of the individual containers able to be processed.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkler in view of Yamashita, Trejo and Damick and further in view of Demmeler (US 2012/0175217). 
Winkler does not disclose a control device which is adapted to allocate identification data of value documents with which a container has been filled by a filling station, to an identification data of a container, to link identification data of value documents with identification data of a container in a database. With respect to filled containers of value-added documents Demmeler discloses:
Upon the filling of the containers 1 by the operator, it may be provided that the operator captures information characterizing the units and makes it available for the further processing by the bank note processing machine 100. For example, the above-mentioned information items such as the name of the payer, account number, etc. can be captured for each unit and made available. Capturing the information can be effected by means of suitable reading devices, e.g. a barcode reader can be employed, if the information is present in a correspondingly coded form. The information, however, can also be input by the operator, e.g. by means of a keyboard or a touchscreen. The such captured information is assigned to the respective container 1. For this, the containers may have for example a unique identification. To this unique identification there is then assigned the captured information about the bank notes or units of bank notes located in the respective container 1. For example, there may also be included information as to in which of the interstices of the respective container there are located one or several certain units. The captured information as well as the unique identification of the respective container 1 can be transmitted to a control device of the bank note processing machine 100 and be stored there, so that the bank note processing machine 100 can effect, upon the later processing of the bank notes forming the units, an accounting for the units. 
(Para. [0052]).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Winkler to include a control device which is adapted to allocate identification data of value documents with which a container has been filled by a filling station, to an identification data of a container, to link identification data of value documents with identification data of a container in a database, as taught by Demmeler, . 
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkler in view of Yamashita, Trejo, Damick and Demmeler and further in view of Vohnout-Marle (US 2009/0188214).
	Interpretative note 1. As noted in the 112 rejection above proper method claiming nomenclature was presumed to advance prosecution.
	Winkler does not disclose a container that is locked with a lid by actuation of a closing latch located on a lid. Marle discloses a container 6 is locked with a lid 7 by actuation of a closing latch 9’, 9” located on lid 7. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Winkler to include a container that is locked with a lid by actuation of a closing latch located on a lid, as taught by Vohnout-Marle, thereby allowing transport of high-value articles in a container via one security guard.
Allowable Subject Matter
Claim 41 is allowed. Claims 21, 36, 37, 38 & 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the independent claims and respective dependents have been considered but are moot because the new ground of rejection 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.